Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment on 06/17/2022. Claims 1-15 were pending. Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“determining a bit rate at which to deliver a packet stream over a network link by:
(a) an origin device transmitting over the network link unsolicited data packets to a destination device while contemporaneously transmitting over the network link a first packet stream encoded at an initial bit rate to the destination device, wherein said unsolicited data packets are sent for purposes of placing a measurable load upon the network link and are dropped by the destination device for being unneeded,”
as stated in claims 1, 6 and 11. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-15 indicated claims 1-15 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Akgun et al., US 7,145,887 B1, Reduction Method Of Latency In Data Over Cable System In Cable Network, Involves Sending Grants Of Bandwidth From Cable Modem Termination System To Cable Modem At Specified Time Intervals.
Ruan et al., US 2021/0320820 A1, Data Center Network Has Source Data Processing Unit (DPU) That Is Configured To Execute Fabric Control Protocol (FCP) To Establish FCP Tunnel Associated With Different Paths Across Data Center Switch Fabric Between Source And Destination DPUs, [0051, 225]: Unsolicited packet transfer (without explicit request-grant handshake) from a sender to the receiver using certain share of receiver’s bandwidth.
Spatscheck et al. US 2011/0134748 A1, Method For Conducting Bulk Data Transfers Concurrent With Normal Traffic In Network, Involves Dropping Primary Packets Preferentially In Congested Network Link In Favor Of Secondary Packets Associated With Higher Priority Class, [0015]: TCP retransmission of dropped packets for the bulk-transfer traffic may consume available bandwidth that otherwise could be allocated to the original transmission of additional bulk-transfer traffic.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446